Case 1:18-cv-07312-LDH-SJB Document 52 Filed 03/14/19 Page 1 of 1 PageID #: 1412




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

  JOEL TAVERA, et al.,                        )
                                              )
                Plaintiffs,                   )
                                              )
  v.                                          )   Civil Action No. 1:18-CV-07312-LDH-SJB
                                              )
  HSBC BANK USA, N.A., et al.,                )
                                              )
                Defendants.                   )
                                              )

                                 CERTIFICATE OF DEFAULT

         I, Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern

  District of New York, do hereby certify that the Defendant Bank Saderat Plc has not filed an

  Answer or otherwise moved with respect to the Complaint herein. The default of Defendant

  Bank Saderat Plc is hereby noted pursuant to Rule 55(a) of the Federal Rules of Civil Procedure.

  DATED: Brooklyn, New York

            March 14, 2019

                                                      DOUGLAS C. PALMER
                                                       Clerk of Court


                                                   /s/Jalitza Poveda
                                              By: ______________________
                                                        Deputy Clerk




                                                  1
